Citation Nr: 1220123	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  03-18 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a left arm/wrist disability.

3.  Entitlement to service connection for a right forearm/wrist disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a left posterior rib cage disability.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1948 to August 1956, followed by various periods of service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claims for service connection for a bilateral shoulder disability, a bilateral arm/wrist disability, a left back rib cage disability, a neck disability and a back disability.

In addition, the Veteran appeals from a June 2003 rating decision which, in pertinent part, denied his claim for service connection for bilateral hearing loss.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a July 2005 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matters in September 2005, April 2009 and June 2010.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The August 20, 1989 incident in which the Veteran was struck by a door did not occur during line of duty (LOD) during a period of active duty for training (ACDUTRA) or a period of inactive duty for training (INACDUTRA).

2.  The Veteran did not incur a bilateral shoulder disability as a result of his active duty service or any period of ACDUTRA or INACDUTRA service.

3.  The Veteran did not incur a left arm/wrist disability as a result of active duty service or any period ACDUTRA or INACDUTRA service.

4.  The Veteran did not incur a right forearm/wrist disability as a result of active duty service or any period ACDUTRA or INACDUTRA service.

5.  The Veteran did not incur a cervical spine disability as a result of active duty service or any period of ACDUTRA or INACDUTRA service.

6.  The Veteran did not incur a lumbar spine disability as a result of active duty service or any period ACDUTRA or INACDUTRA service.

7.  The Veteran did not incur a left posterior rib cage disability as a result of active duty service or any period ACDUTRA or INACDUTRA service.

8.  The Veteran's bilateral hearing loss is not etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a left arm/wrist disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for a right forearm/wrist disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  The criteria for entitlement to service connection for a left posterior rib cage disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R.          §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claims for service connection for the orthopedic disabilities, including disabilities of the bilateral shoulders, left arm/wrist, right forearm/wrist, cervical spine disability, lumbar spine and left posterior rib cage are being decided based on the law rather than the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel has reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  
The Veteran was provided with VCAA notice with regards to his claim for service connection for bilateral hearing loss in an April 2003 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.  

The Veteran has substantiated his status as a veteran. The remaining elements of proper Dingess notice were provided in a March 2006 letter, after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by the readjudication of the claim in a February 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, service personnel records, Worker's Compensation Records, various private treatment notes, VA treatment records and the VA examination reports.  In an October 2005 statement, the Veteran wrote that all of his treatment records involved the Charleston Air Force Base (AFB) hospital and that no outside treatments were involved.

The Veteran has been afforded multiple VA audiological examinations and a sufficient medical opinion has been obtained.  Moreover, the VA treatment records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The CAVC has held that that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the July 2005 hearing, the issues on appeal were identified.  The Veteran was asked to describe the August 1989 incident in which he sustained the claimed injuries to his shoulders, arms, neck and back.  He also testified regarding his noise exposure and he nature of his Reserves service after discharge from active duty service in 1956.  The Veteran's wife testified about how his hearing difficulties impacted his daily life.  The Board thereby fulfilled its duty under Bryant. 

The instant claims were remanded by the Board in September 2005.  The AOJ was instructed to attempt to verify the Veteran's periods of Reserves service by contacting the National Personnel Records Center (NPRC) and United States Air Force Air Reserves Personnel Center (ARPC).  The Veteran was to provide the names and addresses of all VA and non-VA treatment providers.  If active duty dates were confirmed, the AOJ was to obtain an etiological opinion regarding the claimed disabilities.  An October 2005 letter requested that the Veteran provide an appropriate release form for any health care provider that treated him for the claimed disabilities.  An August 2006 Personnel Information Exchange System (PIES) response indicated that all additional service records appeared to be for ACDUTRA.  A December 2006 ARPC response indicated that there were no medical records pertaining to the Veteran at the facility.

The Board remanded the instant claims in April 2009.  The AOJ was instructed to obtain the Veteran's personnel records and contact his Reserves unit to obtain his personnel records.  The AOJ was also to contact the Veteran's former employer at Charleston AFB to obtain his work schedule for August 1989.  A VA audiological examination was to be conducted to determine the etiology of his claimed bilateral hearing loss.  Such a VA examination was conducted in September 2009.

In June 2010, the Board again remanded the instant claims.  The AOJ was to ask the Veteran to provide the names and addresses for all VA and non-VA providers who had treated him since September 2009.  The AOJ was to request the Veteran's personnel records as well as contact his Reserves unit and contact his former employer at Charleston AFB to determine his status in August 1989.  An audiological opinion clarifying the September 2009 opinion was to be obtained.  A June 2010 letter to the Veteran requested that he provide information related to his providers.  The Veteran's service personnel records, Reserves point credit summary detailing his specific duty dates and records relating to his civilian employment are located in the claims file.  An audiological addendum opinion was obtained in August 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims. 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty." 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

Therefore, for disorders claimed to have been incurred or aggravated during ACDUTRA or INACDUTRA, the claimant must establish a service connected disability in order to achieve status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Shoulder, Left Arm/Wrist, Right Forearm/Wrist, Cervical Spine, Lumbar Spine and Left Posterior Rib Cage Claims

The Veteran contends that he was struck by a truck door on the flight line, resulting in injuries to his shoulders, arms, cervical spine and lumbar spine.  The Veteran stated that this incident occurred on August 20, 1989, during a period of ACDUTRA.

An August 20, 1989 Chas Naval Hospital treatment note indicated that the Veteran had been "run over" by a truck while at work and was struck on the left side of his body.  He was flipped over and landed on his right wrist.  An assessment of a right wrist contusion was made.  The provider noted that this incident did not occur during the line of duty (LOD).

An August 21, 1989 Charleston AFB treatment note indicated that the Veteran had been struck by the door of a step van the previous day between 1700 and 1800 hours.  The Veteran was an aircraft mechanic.

A September 1989 Charleston Naval Hospital treatment note contained an assessment of a right wrist sprain.

Reserves personnel records document the Veteran's numerous periods of ACDUTRA and INACDUTRA.  The records from August 1989 indicate that the Veteran served on INACDUTRA from August 5th to August 6th; he was not on duty of any kind on August 20, 1989.

A September 1996 private treatment note indicated that the Veteran had injured his neck while changing an airplane tire in June.  He reported a past history of motor vehicle accidents in 1985 and 1987.  The provider noted that physical findings were consistent with left upper extremity radiculopathy and cervical spine degenerative changes. 

A June 2001 private treatment note indicated that the Veteran had recently been in a motor vehicle accident and that he experienced neck pain and left upper extremity numbness following this incident.  The provider noted that a physical examination was consistent with cervical spondylosis, mild radiculopathy and intrinsic left shoulder disease.

During a July 2005 hearing, the Veteran testified that on August 20, 1989, he was injured on the flight line.  A dispatch truck was proceeding to leave the front of an aircraft but was door was tied with a rope to the truck.  The door opened up and struck him on the left shoulder and arm.  He flew into the air and landed on his right wrist and arm.  After this incident, he subsequently underwent 30 days of therapy.  His disabilities had progressively worsened over the years as a result of this incident

A March 2008 VA orthopedic examination reflected the Veteran's reports of being struck by a truck door on his left side, flying through the air and landing on his right side.  His neck pain began immediately after the injury and his shoulder and wrist pain began within one week.  He had an onset of low back pain that began four years later.  He denied current complaints related to his left posterior rib cage.  Following a physical examination and a review of the Veteran's claims file, impressions of lumbar spondylosis, cervical spondylosis, right shoulder calcific tendinitis and osteoarthritis, left shoulder osteoarthritis, a left wrist ligament injury and osteoarthritis and an old styloid fracture was made.  The examiner opined that outside of a right wrist fracture, there was no objective medical documentation that the remainder of his problems were related to any injury or incident that occurred in service.  There was no indication throughout his active service medical record of complaints related to body parts other than his right wrist and several injuries were documented to occur after service.  

A March 2008 VA lumbar X-ray revealed multilevel lumbar spondylosis.

A July 2008 private treatment note contained an assessment of worsening bilateral carpal tunnel syndrome.

The Veteran has a current disability as he has been diagnosed with a variety of shoulder, arm, wrist, cervical spine and lumbar spine disabilities.  In order for these current disabilities to be recognized as service connected, the medical evidence of record must establish a link between these conditions and an in-service injury or disease during a period of ACDUTRA or a in-service injury during a period of INACDUTRA.  38 U.S.C.A. §§ 101(22, 24) 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.   

An August 20, 1989 treatment note clearly documents the incident in which the Veteran was injured after being struck by a door, as alleged by the Veteran.  The Board notes that the Veteran has not asserted that the date of this document was incorrect or that his claimed disabilities originated from a different incident.  Reserve personnel records establish that the Veteran was not on duty of any kind, including ACDUTRA or INADUTRA, on August 20, 1989.  Only service department records may establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In addition, the provider who treated the Veteran on August 20, 1989 specifically indicated that this incident did not occur during the Veteran's line of duty, further supporting the determination that the Veteran was not serving on ACDUTRA or INADUTRA at the time of the incident.

Service department records are binding on VA for purposes of establishing service in the United State Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the Board is bound by the service department's findings concerning the Veteran's ACDUTRA and INACDUTRA service periods.  In the absence of evidence of an injury that occurred during a period of ACDUTRA or INACDUTRA, service connection for bilateral shoulder, bilateral arm, cervical spine, and lumbar spine disorders cannot be granted and the Veteran's claims must be denied as a matter of law.  See Sabonis, supra.

Bilateral Hearing Loss Claim

A July 1950 service entrance examination was negative for any relevant abnormalities and the whispered voice testing was 15/15 bilaterally.  A July 1956 service discharge examination was also negative for any relevant abnormalities and the whispered voice testing was 15/15 bilaterally.

A September 1977 Reserves examination was negative for any relevant abnormalities and an accompanying audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	15	5	20	25	25
Left	         25	  15              15	     25  		35

An audiological examination conducted during a August 1985 Reserves periodic examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	5	10	15	30	15
Left	         25	  20              20	     35  		40

The August 1985 examiner noted that the Veteran's bilateral hearing loss was attributed to duties in noise.

Reserves audiological examinations were also conducted in September 1986, August 1988, August 1989 and August 1990.  Each examination demonstrated hearing loss under VA regulations and no examination indicated that ear inserts were used when conducting audiological testing.

An October 1990 Charleston AFB treatment note indicated that there had been significant threshold shifts in both ears.  The Veteran worked as a mechanic and wore hard-shell hearing protection and a regular headset on the engine.




A November 1993 annual audiological examination found the following audiogram results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	20	30	50	45	45
Left	         30	  20              20	     45  		45

The provider noted that these audiogram results represented a "poorer" threshold shift, as compared to the Veteran's last audiogram, and including more than a 30 decibel shift at some frequencies in his right ear.  Two follow-up examinations were conducted in November 1993, each after a period without noise, and both revealed poorer threshold shifts as compared to the Veteran's last audiogram results.  There is no indication that ear inserts were used when conducting this audiological testing.

A June 1994 Charleston AFB audiological examination revealed speech recognition scores were 100 percent bilaterally.  Audiogram results were the following, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	15	5	5	15	20
Left	         25	  15              10	     15  		20

A June 1994 Charleston AFB audiological consultation noted that the Veteran's external auditory canal (EAC) collapsed when pressure was applied to the auricle.  Hearing acuity was within normal limits through 4000 Hertz bilaterally and speech recognition was excellent bilaterally.  There was significant improvement in hearing acuity bilaterally compared with a revised baseline of 1993 and the improvement demonstrated on the current examination was the result of an accurate assessment of his hearing sensitivity via the use of inserted ear phones.  The canals collapsed under the pressure of headphones.  The previous shifts and baseline revision of 1993 reflect threshold shifts due to an artificial high frequency conductive hearing loss only under the pressure (i.e. collapsing canals).  The recent shifts and baseline revision did not assess inner ear (occupationally related) shifts in acuity.

A June 1995 Charleston AFB treatment note indicated that the Veteran had a shift in hearing in May 1994 and that he was to receive annual hearing tests due to collapsing canals.

A July 1995 Charleston AFB audiological examination results were the following, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	20	10	5	15	25
Left	         20	  15              5		     15  		20

During a July 2005 hearing, the Veteran testified that he worked on jet aircraft during the Korean War and was exposed to high levels of noise.  They did not use hearing protection at that time but they had better hearing protection beginning in 1977.  His hearing tests from his time in the Korean War demonstrate hearing loss.  His wife testified that he was unable to hear if he was not looking at you and that his hearing loss had gotten worse over the years.

An August 2006 private audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	35	35	35	40	55
Left	         45	  40              45	     X  		50

Right word discrimination was 88 percent and left word discrimination was 76 percent.  The audiogram was conducted using an insert earphone.   

A February 2008 private treatment note reflected the Veteran's reports of an echo affect in his ears since his involvement in a drowning accident in January 2008.  This affect felt as if he had water in his ears.  An assessment of an echo sensation with hearing loss was made.	

A March 2008 VA audiological examination reflected the Veteran's reports of working on jet engines with wide open runs and no hearing protection.  He reported serving in the Reserves from 1977 to 1989 and reported that he had full-time active duty status from 1985 to 1991.  Occupational noise exposure included employment as a jet engine run analyst for 23 years.  Recreational noise exposure included the use of woodworking tools, a lawn mower, a grinder and a drill motor as well as attending one NASCAR race.  He also reported that he nearly drowned in a boating accident in January 2008.  Physical examination found the tympanograms to be consistent with normal middle ear functioning bilaterally.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	40	40	40	50	60
Left	         40	  40              45	     55  		55

Right ear word recognition results were 88 percent and left word recognition results were 80 percent.  Following this examination and a review of the Veteran's claims file, a diagnosis of bilateral sensorineural hearing loss was made.  The examiner opined that the Veteran's November 1977 audiogram showed hearing that was within normal limits and a June 1994 audiology opinion noted that the Veteran's previous shifts and baseline revisions of 1993 reflected changes in thresholds due to artificial high frequency conducting hearing loss occurring only under the pressure of the headphones.  This 1993 report negated the hearing loss shown on the Veteran's previous hearing conversation tests which were done without insert earphones.  As whispered voice hearing test were not considered to be an objective measure of hearing acuity, the July 1950 hearing results were disregarded by the examiner in forming this opinion.

A September 2009 VA audiological examination reflected the Veteran's reports of working as a flight engineer for 13 years and a jet mechanic for 10 years.  He had minimal occupational noise exposure from work in landscaping and landscaping design.  Recreational noise exposure included "very little" hunting in the 1950s, the occasional use of an electric drill, chainsaw and a lawnmower as well as attending one NASCAR race.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	35	40	35	40	55
Left	         40	  30              35	     40  		45

Otoscopic examination conducted during the September 2009 VA examination revealed that the Veteran had narrow ear canals.  A left ear tympanogram was consistent with normal middle ear function and there were no right ear tympanogram results as a seal was not obtained.  Following this examination and a review of the Veteran's claims file, a diagnosis of bilateral sensorineural hearing loss was made.  The examiner opined that she could not provide an etiological opinion regarding the Veteran's hearing loss without resorting to mere speculation.  The examiner further opined that there were no valid audiograms prior to June 1994 due to the Veteran's collapsing ear canals and thus rendering hearing test results under standard headphones inaccurate.  Routine military hearing tests were typically performed using standard headphones.  Although the results of this current audiogram represented an advancement of the upward shift in thresholds since the June 1994 audiological examination, it was irrelevant as, according to the 2005 Institute of Medicine landmark study on military noise exposure, there was no scientific evidence that supported delayed onset hearing loss.  In addition, there was some confusion regarding the Veteran's active service time.

An August 2010 VA audiological examination noted that the Veteran had a history of collapsing ear canals during air conduction headphone testing.  Physical examination revealed very small ear canals and normal tympanograms.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	30	35	35	50	70
Left	         40	  40	          35	     60  		80

Right ear word recognition scores were 92 percent and left ear word recognition scores were 88 percent.  Following this examination and a review of the Veteran's claims file, the examiner opined that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of service.  This examiner noted that she had reviewed the September 2009 VA audiological opinion and agreed with the stated rationale.  The Veteran had collapsing ear canals, which was only a problem when headphones are placed over his ears, which was done by anyone testing his hearing while in service.  He would show a hearing loss during testing if the examiner was not aware of this condition and there would be no hearing loss when the headphones were removed.  The 1994 audiogram showed normal hearing from 500 to 4000 Hertz when the audiologist corrected for this problem.  This finding renders all previous audiograms inaccurate and showed an artificial hearing loss that was not really there after the headphones were removed.  Therefore, this hearing loss was not related to service and was likely due to presbycusis and other natural causes.

The Veteran has a current disability as he bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order for his bilateral hearing loss to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record, including the lay statements from the Veteran, establishes that his in-service military occupational specialty (MOS) of an aircraft mechanic exposed him to noise.  An analogous specialty is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).  

The August 2010 and March 2008 VA examiners declined to find a nexus between the Veteran's bilateral hearing loss and his in-service noise exposure, detailing that the pre-1994 audiogram results were invalid due to the Veteran's collapsing ear canals.  These opinions were based upon a review of the Veteran's claims file, including his service treatment records, and his subjective reports regarding in-service and post-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  These opinions are being afforded great probative weight.  In addition, the September 2009 VA examiner, although generally declining to provide an etiological opinion, opined that the Veteran's collapsing ear canals resulted in artificial hearing loss that was not present when headphones were removed.  The Board also notes that a June 1994 audiologist also found these collapsed ear canals resulted in threshold shifts as testing would have been conducted using headphones.  No other competent medical opinion suggesting such as nexus has been submitted.

Although the Veteran has generally alleged a continuity of hearing loss symptomology following his period of active duty service, his credible reports do not outweigh the opinions of multiple VA examiners attributing his audiogram results to collapsing ear canals.

The Veteran is not competent to opine as to the etiology of his current bilateral hearing loss as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current right ear hearing loss and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has a history of collapsing ear canals that rendered previous audiograms invalid.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current bilateral hearing loss and service are not probative as to this question.

As the evidence is against finding a nexus between bilateral hearing loss and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a left arm/wrist disability is denied.

Entitlement to service connection for a right forearm/wrist disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left posterior rib cage disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


